DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Response to Amendment
In response to the amendment received on 06/03/2022:
Claims 10-13 have been withdrawn. 
Claims 14-16 and 18 have been cancelled.
Claim 19 has been newly added.
The previous prior art has been applied. All changes made are necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0005551 to Ishii in view of US Patent Application Publication 2018/0108941 to Lee et al.
With respect to claim 1, Ishii teaches an electrode slurry comprising: (A) a water-insoluble polysaccharide polymer fibers (a cellulose fiber), (B) a water soluble polymer (a carboxymethyl-group-containing cellulose ether or a salt thereof), and a negative electrode active material (a particulate material) containing at least (C) an electrode active material, the water insoluble polysaccharide polymer fibers (the cellulose fiber (A)) having an average fiber diameter of 5 nm to 3000 nm (within the range of 1 nm to 10 µm). (Ishii: Sections [0024]-[0027], [0059]-[0068], [0082] and [0182]; Example 7).

Ishii does not teach the cellulose fiber (A) having an average fiber length of 2 to 750 µm.
However, Lee et al. teach an electrode mixture solution including a cellulose fiber and an active material, wherein the cellulose fibers have an average diameter in the range of 10 nm to 1000 nm (within the range of 1 nm to 10 µm) and an average length in the range of 10 nm to 100,000 nm (overlapping range of 2 to 100 µm) (Lee et al.: Section [0037]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Ishii with the above from Lee et al. with the motivation of having a means such the diameter of the cellulose fiber is controlled within the above-described range, a fibrous phase is easily formed, the surface of the network structure prepared becomes uniform, and thereby interfacial properties can be improved.

With respect to claim 2, Ishii teaches the electrode slurry, wherein, in terms of solid content, an amount of the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) is 0.1 to 2 parts (within the range of 0.1 to 3 parts) by weight based on 100 parts by weight of the negative electrode active material (a total amount of the cellulose fiber (A), the carboxymethyl-group-containing cellulose ether or the salt thereof (B), and the electrode active material (C)) (Ishii: Sections [0061]-[0063]).

With respect to claim 3, Ishii teaches the electrode slurry, wherein, in terms of solid content, a total content of the water insoluble polysaccharide polymer fibers (the cellulose fiber (A)) and the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) is about 1 to 4 parts (within the range of 1 to 4.5 parts) by weight based on 100 parts by weight of a total amount of the composite particles of the negative electrode active material (the cellulose fiber (A), the carboxymethyl-group-containing cellulose ether or the salt thereof (B), and the electrode active material (C)) (Ishii: Sections [0059]-[0071]).

With respect to claim 4, Ishii teaches the electrode slurry, wherein a ratio of the water insoluble polysaccharide polymer fibers (the cellulose fiber (A)) relative to the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) is 2/0.3 (within the range of 95/5 to 20/80) in the former/the latter (weight ratio) in terms of solid content (Ishii: Example 7; Table 1). 

With respect to claim 5, Ishii teaches the electrode slurry, wherein the average fiber length of the water-insoluble polysaccharide polymer fibers (the cellulose fiber (A)) is 2 µm (within the range of 2 to 100 µm) (Ishii: Section [0182]; Example 7).

With respect to claim 6, Ishii teaches the electrode slurry, wherein the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) contains CMC (a carboxymethyl cellulose or a salt thereof) (Ishii: Example 7; Table 1).

With respect to claim 7, Ishii teaches the electrode slurry, wherein the electrode active material (C) is mixed (coated) with the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) (Ishii: Sections [0024]-[0027], [0059]-[0068], [0082] and [0182]; Example 7).

With respect to claim 8, Ishii teaches the electrode slurry, wherein the electrode active material (C) contains at least one member selected from the group consisting of (C1) a carbonaceous particle and (C2) a silicon particle (Ishii: Sections [0026]-[0027]). 

With respect to claim 9, Ishii teaches the electrode slurry, wherein a total content of the water-insoluble polysaccharide polymer fibers (the cellulose fiber (A)), the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)), and the particulate material containing at least the electrode active material (C) is 10 to 40% (within the range of not more than 60%) by weight based on the whole slurry (Ishii: Section [0086]).  

With respect to claim 17, Ishii teaches a non-aqueous secondary battery comprising: a non-aqueous secondary battery electrode comprising a current collector and an electrode active material layer on at least one surface of the current collector, wherein the water insoluble polysaccharide polymer fibers (the cellulose fiber (A)) having an average fiber diameter of 5 nm to 3000 nm (within the range of 1 nm to 10 µm), the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)), and a particulate material containing at least (C) an electrode active material (Ishii: Sections [0024]-[0027], [0045], [0059]-[0068], [0082] and [0182]; Example 7).

Ishii does not teach the cellulose fiber (A) having an average fiber length of 2 to 750 µm.
However, Lee et al. teach an electrode mixture solution including a cellulose fiber and an active material, wherein the cellulose fibers have an average diameter in the range of 10 nm to 1000 nm (within the range of 1 nm to 10 µm) and an average length in the range of 10 nm to 100,000 nm (overlapping range of 2 to 100 µm) (Lee et al.: Section [0037]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Ishii with the above from Lee et al. with the motivation of having a means such the diameter of the cellulose fiber is controlled within the above-described range, a fibrous phase is easily formed, the surface of the network structure prepared becomes uniform, and thereby interfacial properties can be improved.

With respect to claim 19, Ishii teaches the electrode slurry, wherein (A) water-insoluble polysaccharide polymer fibers (a cellulose fiber) having an average fiber diameter of 5 nm to 3000 nm (within the range of 5 nm to 2.5 µm). (Ishii: Sections [0024]-[0027], [0059]-[0068], [0082] and [0182]; Example 7).

Ishii does not teach the cellulose fiber (A) having an average fiber length of 5 nm to 50 µm.
However, Lee et al. teach an electrode mixture solution including a cellulose fiber and an active material, wherein the cellulose fibers have an average diameter in the range of 10 nm to 1000 nm (within the range of 10 nm to 2.5 µm) and an average length in the range of 10 nm to 100,000 nm (overlapping range of 5 to 50 µm) (Lee et al.: Section [0037]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Ishii with the above from Lee et al. with the motivation of having a means such the diameter of the cellulose fiber is controlled within the above-described range, a fibrous phase is easily formed, the surface of the network structure prepared becomes uniform, and thereby interfacial properties can be improved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        6/15/2022